Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed 05/13/2022. Applicant’s amendments to claims 1-5, 8-15 and 17-21, as described on page 11 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “the simulation operations comprising selection of a simulated scenario from a plurality of simulation scenarios and performance of the selected simulation scenario to generate simulation perception data...” as supported by the specification paragraph [0026]. 

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing an in vehicle simulation labeling possible objects.

	Regarding claim 1 the relevant art Kwon et al. (US Pre-Granted Publication No. US 2020/0218979 A1 hereinafter “Kwon”) in view of Minster et al (US Pre-Granted Publication No. US 2017/0267233 A1 hereinafter “Minster”) discloses a vehicle system with perception data (Kwon [0052]) to identify objects (Kwon [0071]) with a muxing tool (Kwon [0068] [0117] [0201]) labeling objects in the environment (Kwon [0118]) but fails to disclose a system for triggering a simulation of a plurality of simulation scenarios based on labels of objects. Specifically, the relevant art fails to disclose “A method of deploying a simulation scenario during an autonomous vehicle run, the method comprising: by an on-board computing system of an autonomous vehicle during a run of the autonomous vehicle in a real-world environment: receiving perception data from one or more vehicle sensors, wherein the perception data identifies and labels each of one or more perceived objects in the real-world environment; publishing the perception data to a muxing tool of the on-board computing system; detecting an occurrence of a trigger event; enabling simulation operations in response to detection of the occurrence of the trigger event, the simulation operations comprising selection of a simulation scenario from a plurality of simulation scenarios and performance of the selected simulation scenario to generate simulation perception data that identifies and labels each of one or more simulated objects representing possible objects that the autonomous vehicle could perceive in the real-world environment; identifying at least one said simulated object of the simulation perception data that is duplicative of an object in the perception data or has a same location in a scene as the object of the perception data; modifying the simulation perception data to remove data therefrom that is associated with the at least one said simulated object which was identified; publishing the simulation perception data to the muxing tool; using the muxing tool to add at least a portion of the simulation perception data to the perception data to yield augmented perception data; and using at least a portion of the augmented perception data to make one or more navigation decisions based for the autonomous vehicle.”. 

	Claims 2-10 are also allowed due to their dependence on claim 1. Claims 11-20 and 21 are also allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CA 3052234 A1 discloses a triggering event based on identified situations for offline support 
US 9836895 B1 discloses a user selecting a simulation event for a vehicle to attempt to test vehicle behaviors
US 11042673 B1 discloses a simulation engine to generate an environment when the virtual platform is outside of expected parameters


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664